                     Case 2:20-cv-01221-RFB-NJK Document 13 Filed 07/20/20 Page 1 of 5




                 1   PAUL T. TRIMMER
                     Nevada Bar No. 9291
                 2   JOSHUA A. SLIKER
                     Nevada Bar No. 12493
                 3   LYNNE K. MCCHRYSTAL
                 4   Nevada State Bar No. 14739
                     JACKSON LEWIS P.C.
                 5   300 S. Fourth Street, Ste. 900
                     Las Vegas, Nevada 89101
                 6   Telephone: (702) 921-2460
                     Facsimile: (702) 921-2461
                 7   Email: paul.trimmer@jacksonlewis.com
                 8          joshua.sliker@jacksonlewis.com
                            lynne.mcchrystal@jacksonlewis.com
                 9
                     Attorneys for Defendants
                10   The Signature Condominiums, LLC, and
                     Bellagio, LLC
                11

                12                                UNITED STATES DISTRICT COURT
                13                                       DISTRICT OF NEVADA
                14

                15    LOCAL JOINT EXECUTIVE BOARD OF                     Case No.: 2:20-cv-01221-RFB-NJK
                      LAS VEGAS,
                16
                                     Plaintiff,                            DEFENDANTS’ THE SIGNATURE
                17                                                           CONDOMINIUMS, LLC’S AND
                             vs.                                             BELLAGIO, LLC’S REPLY IN
                18
                                                                           SUPPORT OF THEIR MOTION TO
                      HARRAH’S LAS VEGAS, LLC; THE                        DISMISS OR IN THE ALTERNATIVE
                19
                      SIGNATURE CONDOMINIUMS, LLC;                             SEVER CASE (ECF No. 5)
                20    BELLAGIO, LLC,

                21                   Defendants.

                22
                            Defendants The Signature Condominiums, LLC (“Signature”) and Bellagio, LLC
                23
                     (“Bellagio”) (collectively, “Defendants”), by and through their attorneys, Jackson Lewis P.C.,
                24
                     hereby submit the instant Reply in Support of their Motion to Dismiss Plaintiff’s claims. This Reply
                25
                     is based on the following Memorandum of Points and Authorities, all pleadings and documents on
                26
                     file with the Court, and any oral argument the Court deems proper.
                27

                28

JACKSON LEWIS P.C.
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 13 Filed 07/20/20 Page 2 of 5



                     1                       MEMORANDUM OF POINTS AND AUTHORITIES

                     2          In its Response and Non-Opposition, Plaintiff effectively concedes that its joinder of

                     3   Bellagio and Signature with Defendant Harrah’s was improper and as a result, Plaintiff “joins

                     4   [Bellagio and Signature’s] request to server” the claims against Bellagio and Signature from those

                     5   asserted against Defendant Harrah’s. ECF No. 11, 3:19-26, 4:3-3. Indeed, Plaintiff’s Non-

                     6   Opposition is nothing less than an acknowledgment that the lawsuit was defective at its inception.

                     7   Plaintiff was fully cognizant before and after it filed the Complaint that each defendant has a

                     8   separate collective bargaining agreement with Plaintiff, that Bellagio and Signature have no

                     9   relationship (ownership, corporate or otherwise) with Harrah’s, and that the acts complained of by

                 10      Plaintiff involve different dates, locations, people, policies, and circumstances. These facts alone

                 11      plainly demonstrate that lumping all three Defendants together in one suit was improper. See

                 12      DirecTV, Inc. v. Beecher, 296 F. Supp. 2d 937, 945 (S.D. Ind. 2003) (holding misjoinder of

                 13      defendants occurred where plaintiff alleged “that many individuals have wronged it in the same

                 14      way, but in separate transactions or occurrences.”). Plaintiff’s post hoc attempt to save face to

                 15      justify its plainly inappropriate pleading practice warrants no consideration.

                 16             Next, Plaintiff “vigorously objects” to the dismissal of Bellagio and Signature from the

                 17      instant case. Id. at 3:2-3. This vigorous objection has no merit. Granting Plaintiff’s request would

                 18      require the Court to issue a decision which would be inconsistent with the weight of authority. In

                 19      the District of Nevada, “[w]here parties have been inappropriately joined, it is accepted practice

                 20      under Rule 21 to dismiss all defendants except for the first named in the complaint; this operates as

                 21      a dismissal of plaintiffs’ claims against other defendants without prejudice.” Anderson, 2017 U.S.

                 22      Dist. LEXIS 162219, at *6 (quoting Armstead v. City of Los Angeles, 66 F. Supp. 3d 1254, 1263

                 23      (C.D. Cal. 2014); Fed. Hous. Fin. Agency v. Las Vegas Dev. Grp., LLC, No. 2:16-cv-1187-GMN-

                 24      CWH, 2017 U.S. Dist. LEXIS 146457, at *3 (D. Nev. Sep. 11, 2017) (same). The dismissal is

                 25      without prejudice. See Anderson v. Valenzuela, No. 2:17-cv-02070-APG-NJK, 2017 U.S. Dist.

                 26      LEXIS 162219, at *6 (D. Nev. Oct. 2, 2017) (dismissal is without prejudice). It is a procedural

                 27      mechanism which permits the Court to achieve separateness and ensure a clean record. See United

                 28

JACKSON LEWIS P.C.
                                                                           2
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 13 Filed 07/20/20 Page 3 of 5



                     1   States v. Katz, 494 F. Supp. 2d 645, 649 (S.D. Ohio 2006) (noting that “proceeding with essentially

                     2   two separate lawsuits under the same case number would, at a minimum, be quite confusing.”).

                     3          The three cases cited in Plaintiff’s Non-Opposition do not support its position. None of

                     4   them stand for the proposition that dismissal without prejudice is improper. In Greene v. Wyeth,

                     5   the court severed claims against two defendants and remanded them to state court. 344 F. Supp. 2d

                     6   674, 685 (D. Nev. 2004). The Greene court did not (and could not) address what happened to the

                     7   severed claims in the state court as it had no jurisdiction to do so. The remaining two cases cited

                     8   by Plaintiff are non-binding authorities from outside the Ninth Circuit. In Spaeth v. Mich. State

                     9   Univ. Coll. of Law, the court severed claims against four defendants, opened four new case

                 10      numbers, and transferred the newly created cases to the home districts of each of the severed

                 11      defendants. 845 F. Supp. 2d 48, 61 (D.D.C. 2012). The court’s decision was merely in accordance

                 12      with the U.S. District Court, District of Columbia’s practice related to severance. Id. at 57 n.13

                 13      (“‘[S]everance of claims under Rule 21 results in the creation of separate actions.’”). In Gruening

                 14      v. Sucic, the court stated that it granted the defendants’ motion for severance without elaborating

                 15      how that was to be procedurally accomplished. 89 F.R.D. 573, 575 (E.D. Pa. 1981).

                 16             The procedure for improper complaints is well established. See, e.g., Anderson, 2017 U.S.

                 17      Dist. LEXIS 162219 at *6. When a plaintiff’s claims against one or more defendants are severed,

                 18      the court dismisses the severed defendants so the plaintiff can open a new case by filing a complaint

                 19      containing the claims against the severed defendants. That is the practice that should be followed

                 20      here. Plaintiff’s claims against Bellagio and Signature should be dismissed without prejudice.

                 21      Plaintiff can then open a new case by filing a complaint that names Bellagio and Signature and

                 22      contains only the facts and claims germane to them. Plaintiff’s claims against Harrah’s, the

                 23      defendant that Plaintiff chose to name first, will continue in this case.

                 24      ///

                 25      ///

                 26      ///

                 27      ///

                 28

JACKSON LEWIS P.C.
                                                                            3
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 13 Filed 07/20/20 Page 4 of 5



                     1                                           CONCLUSION

                     2          Based on the foregoing, Bellagio and Signature respectfully request that the Court grant

                     3   their Motion to Dismiss and dismiss them without prejudice from the instant case.

                     4          DATED this 20th day of July, 2020.

                     5                                                       JACKSON LEWIS P.C.

                     6
                                                                             /s/ Joshua A. Sliker
                     7                                                       PAUL T. TRIMMER
                                                                             Nevada Bar No. 9291
                     8                                                       JOSHUA A. SLIKER
                     9                                                       Nevada Bar No. 12493
                                                                             LYNNE K. MCCHRYSTAL
                 10                                                          Nevada State Bar No. 14739
                                                                             300 S. Fourth Street, Ste. 900
                 11                                                          Las Vegas, Nevada 89101
                 12                                                          Attorneys for Defendants
                                                                             The Signature Condominiums, LLC, and
                 13
                                                                             Bellagio, LLC
                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

JACKSON LEWIS P.C.
                                                                         4
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 13 Filed 07/20/20 Page 5 of 5



                     1                                   CERTIFICATE OF SERVICE

                     2            I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 20th

                     3   day of July, 2020, I caused to be served via the Court's CM/ECF Filing, a true and correct copy of

                     4   the foregoing DEFENDANTS’ THE SIGNATURE CONDOMINIUMS, LLC’S AND

                     5   BELLAGIO, LLC’S REPLY IN SUPPORT OF THEIR MOTION TO DISMISS OR IN THE

                     6   ALTERNATIVE SEVER CASE (ECF No. 5) properly addressed to the following:

                     7
                         Paul L. More, SBN 9628
                     8   Sarah Varela, SBN 12886
                         Kim Weber, SBN 14434
                     9   McCRACKEN, STEMERMAN & HOLSBERRY, LLP
                 10      1630 South Commerce Street, Suite 1-A
                         Las Vegas, NV 89102
                 11      Tel: (702)386-5107
                         Fax: (702)386-9848
                 12      E-mail: pmore@msh.law
                 13      Attorneys for Plaintiff
                 14

                 15                                                                /s/ Mayela McAruthur
                                                                             Employee of Jackson Lewis P.C.
                 16
                         4814-0882-6563, v. 1
                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

JACKSON LEWIS P.C.
                                                                         5
    LAS VEGAS
